1                                                            The Honorable John C. Coughenour
2
3
4
5                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
6
                                        AT SEATTLE
7
          UNITED STATES OF AMERICA,                        NO. CR18-292 JCC
8
                                Plaintiff,
9                                                          GOVERNMENT’S MOTION TO SEAL
                                 v.
10
          JOSEPH LOREN ALLEN,
11                                                         NOTING DATE: May 16, 2019
12                              Defendant.

13
             The United States of America, by and through Brian T. Moran, United States
14
     Attorney for the Western District of Washington, and Jessica M. Manca, Assistant
15
     United States Attorney for said District, files this Motion to Seal.
16
             The government hereby requests that Exhibits 3, 4, and 5 accompanying the
17
     Government’s Response to the Defendant’s Motion to Compel be sealed, due to the
18
     sensitive nature of the material contained therein.
19
     //
20
     //
21
     //
22
23
24
25
26
27
28
      GOVERNMENT’S MOTION TO SEAL                                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Joseph Allen, CR18-292 JCC - 1
                                                                            SEATTLE, WASHINGOTN 98101
                                                                                    (206) 553-7970
1           Exhibits 3, 4, and 5 include disciplinary records and detailed information about
2 use of force investigations. Although these documents are subject to public disclosure
3 under Washington law, the government believes that the content of the documents and
4 the privacy interests of the parties discussed therein (many of whom are private citizens
5 unrelated to the litigation in this case) weighs in favor of sealing the documents for
6 purposes of this criminal matter.
7           DATED this 16th day of May, 2019.
8
9                                                      Respectfully submitted,
10                                                     BRIAN T. MORAN
                                                       United States Attorney
11
12                                                     s/ Jessica M. Manca
                                                       JESSICA M. MANCA
13
                                                       Assistant United States Attorney
14                                                     700 Stewart Street, Suite 5220
                                                       Seattle, Washington 98101
15
                                                       Phone: (206) 553-5041
16                                                     Email: Jessica.Manca@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28
     GOVERNMENT’S MOTION TO SEAL                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Joseph Allen, CR18-292 JCC - 2
                                                                             SEATTLE, WASHINGOTN 98101
                                                                                     (206) 553-7970
1                                      CERTIFICATE OF SERVICE
2           I hereby certify that on May 16, 2019, I have electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system which will send notification of
4 such filing to the attorney(s) of record for the defendant(s).
5
6
                                                        s/ Becky Hatch
7                                                      BECKY HATCH
8                                                      Legal Assistant
                                                       United States Attorney’s Office
9                                                      700 Stewart Street, Suite 5220
10                                                     Seattle, Washington 98101
                                                       Phone: (206) 553-4161
11                                                     Facsimile: (206) 553-0755
12                                                     Email: Becky.Hatch@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     GOVERNMENT’S MOTION TO SEAL                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Joseph Allen, CR18-292 JCC - 3
                                                                             SEATTLE, WASHINGOTN 98101
                                                                                     (206) 553-7970
